UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7910


ROBERT L. LANDRUM, a/k/a Robert Levern Landrum,

                Plaintiff – Appellee,

          v.

DR. DAVID BOWENS, DMD, SCDC; MS. CARLA DAVIS, MAT, Allendale
C.I.; DR. DOUGLAS MCPHERSON, DMD, SCDC,

                Defendants – Appellants,

          and

GEORGE T. HAGAN, Warden Allendale Correctional Institution;
SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Cameron McGowan Currie, District
Judge. (8:08-cv-02993-CMC)


Submitted:   March 26, 2010                 Decided:   April 13, 2010


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert L. Landrum, Appellant Pro Se. Michael Charles Tanner,
MICHAEL C. TANNER LAW OFFICE, Bamberg, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Robert L. Landrum, a South Carolina inmate, filed a

civil     rights     action     pursuant        to     42     U.S.C.       § 1983    (2006),

alleging in part that David Bowens, Carla Davis, and Douglas

McPherson (“Appellants”), all responsible for the dental care of

inmates     at   the      Allendale   Correctional             Institution,         violated

Landrum’s Eighth Amendment right to reasonable medical care by

failing to provide him with proper dental treatment.                              Appellants

filed a motion for summary judgment and argued that they were

entitled to qualified immunity.                  The district court found that

Appellants were not entitled to qualified immunity, and denied

the motion.        Appellants noted an interlocutory appeal.                         For the

reasons     that     follow,     we   dismiss          the     appeal       for     lack   of

jurisdiction.

             On appeal, Appellants argue in their informal brief

only that the district court erred in denying them qualified

immunity.          Appellants    assert         that        they   have     not     violated

Landrum’s constitutional rights, claiming that “[t]o the extent

that [Landrum] is complaining that [South Carolina Department of

Corrections] staff did not comply with his wish to have all of

his     teeth    extracted,     he    has       not     alleged        a    constitutional

violation because [he] is not entitled to the dental treatment

of his choice, but only to reasonable care.”                          Appellants further

state     that     they    treated    Landrum          at     eight     separate      dental

                                            3
appointments between July 2006 and June 2008, that they made

pain     medication      available      to     him,        and   that     Landrum      is

responsible for delays to his treatment by failing to appear for

dental appointments.        Appellants conclude that because they did

not violate Landrum’s constitutional rights,                     “there is no need

to consider whether that right was clearly established,” and

thus they are entitled to qualified immunity.

            Although neither Appellants nor Landrum addresses the

matter on appeal, we must first evaluate the threshold issue of

whether    we    have     jurisdiction        over     this      appeal.          It   is

well-settled that while interlocutory orders generally are not

appealable, “a district court’s denial of a claim of qualified

immunity, to the extent that it turns on an issue of law, is an

appealable      ‘final   decision’      within      the     meaning     of   28   U.S.C.

§ 1291    notwithstanding         the   absence       of     a   final       judgment.”

Mitchell v.     Forsyth,    472 U.S. 511,    530    (1985).      However,      “a

defendant, entitled to invoke a qualified immunity defense, may

not appeal a district court’s summary judgment order insofar as

that order determines whether or not the pretrial record sets

forth a ‘genuine’ issue of fact for trial.”                      Johnson v. Jones,

515 U.S. 304, 319-20 (1995).              Thus, this court possesses “‘no

jurisdiction over a claim that a plaintiff has not presented

enough evidence to prove that the plaintiff's version of the

facts actually occurred,’” but does have jurisdiction over “‘a

                                          4
claim that there was no violation of clearly established law

accepting the facts as the district court viewed them.’”                           Culosi

v. Bullock, ___ F.3d ___, 2010 WL 610625, at *4 (4th Cir. Feb.

22, 2010) (quoting Winfield v. Bass, 106 F.3d 525, 530 (4th Cir.

1997) (en banc)).

            Here,      in     denying     Appellants’        motion        for     summary

judgment, the district court concluded that a genuine issue of

material       fact    existed     regarding           Landrum’s      treatment,       and

resolution      of    those    issues    of       fact   would     determine       whether

Landrum’s Eighth Amendment right had been violated.                              Although

the district court did make a legal determination that there was

a    clearly     established       right          to   reasonable      medical      care,

Appellants do not challenge that determination, but instead the

fact-related issues regarding whether certain actions occurred

that could amount to a constitutional violation.                            See Iko v.

Shreve, 535 F.3d 225, 237 (4th Cir. 2008) (“Because the district

court denied [summary judgment] by virtue of conflicting factual

inferences, . . . there is no legal issue on appeal on which we

could   base     jurisdiction.”).             Accordingly,       this      court    lacks

jurisdiction over the appeal, and the appeal must be dismissed.

We   deny   Landrum’s         motion    for       appointment    of    counsel.        We

dispense     with     oral     argument       because      the     facts     and    legal




                                              5
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                6